People v Wiggins (2021 NY Slip Op 01275)





People v Wiggins


2021 NY Slip Op 01275


Decided on March 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
MARK C. DILLON
LINDA CHRISTOPHER, JJ.


2001-09564
 (Ind. No. 01-00622)

[*1]The People of the State of New York, respondent,
v Robert Wiggins, appellant.


Robert Wiggins, Napanoch, NY, appellant pro se.
David M. Hoovler, District Attorney, Goshen, NY (Edward D. Saslaw of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 19, 2004 (People v Wiggins, 6 AD3d 634), affirming a judgment of the County Court, Orange County, rendered October 25, 2001.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, A.P.J., RIVERA, DILLON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court